Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below
Claim status: claims 1-36 are pending in this Office Action.  

DETAILED ACTION

NOTE:
Regarding claim 10:
Regarding to system claims that require a structure for the term “video output”, processing unit”. The specification discloses a structure for these terms. Fig. 2 show the computer system 50 is a hardware. [0022] a computer system 50 to provide content to the base station 100 (by HDMI Tx 195 – video output). [0031] the computer system 50 includes an audio interface 70, a video interface 80, a HDMI Tx unit 195, one or more processing units 60. [0032] Each of the HDMI Tx unit 195 and the processing unit(s) 60 can be implemented as a combination of hardware and software. Therefore “video output" and “processing unit” are provided a sufficient structure. Therefore, system claims that fall within a statutory category.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:


The following is a quotation of the sixth paragraph of 35 U.S.C. 112:
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 10, 14-17, 19, 23, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claims 10, 14-17, 19, 23, 25-26:
	According to the specification [0021] Each of the HDMI Rx unit 191 (a video input for base station) and the processing unit(s) 110 is implemented as hardware, software, or a combination thereof.
3-Prong Analysis for “means-type” claim limitations
(A) the claim limitations use a term "a video input", “processing unit” used as a substitute for “means” that is a generic placeholder.
(B) the term is modified by functional language, typically linked by the transition
word “configure to”.
(C) the term is not modified by sufficient definite structure for performing the
claimed function. Applicant's specification is devoid of sufficient disclosure of structure
for these terms as required by 112 second paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows:	1. Determining the scope and contents of the prior art.	2. Ascertaining the differences between the prior art and the claims at issue.	3. Resolving the level of ordinary skill in the pertinent art.	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaru (US 20130148030).
NOTE: the citation of Kitaru rely on various embodiments. Thus, a 35 U.S.C. 103 rejection is suitable, as anticipation requires the reference to teach each and every element as set forth in the claim (See MPEP §2131 "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference” … The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required”).

Regarding to claim 1:
Kitaru teaches A method, comprising:
Receiving at a first time, over a wire video connection and by a computer system, display identification data associated with a base station when the computer system is connected to the base station via the wired video connection ([0131] an SDA (Serial Data) signal such as the E-EDID is transmitted … a clock signal used for synchronizing at the time of transmitting and receiving the SDA signal.[0235] When the source device and the sink device perform the IP communication … the source device refers to the E-EDID received from the sink device. Fig. 4, see EDID associated sink 32 [0103-104] The DDC 83 is formed of two signal lines … the HDMI source 12 is used for reading an enhanced extended display identification Data (E-EDID) from the HDMI sink 32 connected via the HDMI cable 1 … Based on the E-EDID, the HDMI receiver 81 recognizes a setting of a capability of the HDMI sink 32)
wherein the wired video connection conforms to a High Definition Multimedia interface(HDMI) specification or a DisplayPort specification (Fig. 4 [0039] an HDMI transmitting unit (HDMI source) and an HDMI receiving unit (HDMI sink). [0067] The personal computer 10 and the television receiver 30 are connected via an HDMI cable 1.  [0133] The communicating unit uses, out of a plurality of lines which form the HDMI cable) 
determining network connectivity information of the base station from the display identification data (Kitaru, Fig. 17, S13-S14, [0254] In step S13, the source device receives the E-EDID transmitted from the sink device. [0104] the HDMI sink 32 includes … the E-EDID … the E-EDID of the HDMI sink 32. [0255] In step S14, the source device determines whether the half-duplex communication is possible with the sink device. That is, the source device refers to the E-EDID received from the sink device to determine whether the half duplex flag "Half Duplex" in FIG. 16 is set (see Fig.16 for E-EDID structure comprise half duplex) … the two-way IP communication according to the half duplex mode, i.e., the half-duplex communication, is possible. Note: half-duplex (see E-EDID structure in fig.16) is network connectivity information. Device 30 (HDMI 32, video/display 42, audio 44 – see figs 1,3) is the base station (see specification [0020] base station 100 can include an audio interface 120, a video interface 140, an HDMI …  a network interface). [0188] At the time of the videoconference, the personal computer 10 transmits to the television receiver 30.)
connecting the computer system to the base station at a second time via a network connection not associated with the wired video connection and using the network connectivity information (Kitaru, [0131] an SDA (Serial Data) signal such as the E-EDID is transmitted … a clock signal used for synchronizing at the time of transmitting and receiving the SDA signal [0219-0220] at a timing of receiving, by the source device … At a timing of transmitting, by the source device , the data to the sink device ... via the SDA line 191 (see fig. 14). Fig. 17, S15-S17. [0256] When it is determined, in the step S14, that the half-duplex communication is possible, the source device transmits, in step S15, as channel information indicating a channel used for the two-way communication, a signal indicating that the IP communication according to the half duplex mode using the CEC line 84 and the reserve line 88 (see fig. 4) is performed, to the sink device via the switch 133 and the CEC line 84. [0096] The HDMI source 12 further transmits differential signals corresponding to the audio data and the control data which accompany at least the image, other auxiliary data, etc., unidirectionally to the HDMI sink 32 through a plurality of channels in one of the horizontal blanking period and the vertical blanking period)
	the display identification data including network connectivity information of the base station (Kitaru, [103] extended display identification Data (E-EDID). Figs 15 shows a EDID structure, [0236] The E-EDID received by the source device is formed of a basic block and an extended block. [0241-0243] "Vender Specific" has a data structure shown in FIG. 16 … In the fourth block and the fifth block, information, each of which is represented by "A", "B", "C", and "D", indicating physical addresses of a 24-bit sink device are placed. Note: E-EDID is network connectivity information; physical addresses of a 24-bit is network connectivity information)
wherein the network connectivity information includes a unique identifier associated with the base station (Kitaru, see fig. 16 for structure of E-EDID. [0240] represented by "Vender Specific", defined uniquely for each manufacturer (see fig. 15). [0241-0243] "Vender Specific" has a data structure shown in FIG. 16 … In the fourth block and the fifth block, information, each of which is represented by "A", "B", "C", and "D", indicating physical addresses of a 24-bit sink device are placed. Note: all information of E-EDID structure are network connectivity information. Vender a unique identifier E-EDID structure comprise Vender Specific and physical addresses sink device is the network connectivity information includes a unique identifier)
and wherein the display identification data conforms to the HDMI or DisplavPort specification (Kitaru [0103] HDMI cable 1, and the HDMI source 12 is used for reading an enhanced extended display identification Data (E-EDID) from the HDMI sink 32 connected via the HDMI cable 1).
 Regarding to claim 2:
    The method of claim 1, wherein the display identification data includes Enhanced Extended Display Identification Data (E-EDID) information or Display Identification Data (DisplavID) information (Kitaru, [0235] When the source device and the sink device perform the IP communication … the source device refers to the E-EDID received from the sink device. [103] extended display identification Data (E-EDID))
 Regarding to claim 3:
The method of claim 1, wherein the unique identifier is an internet protocol (IP) address (Kitaru, see fig. 16 for structure of E-EDID.[0235] When the source device and the sink device perform the IP communication … the source device refers to the E-EDID received from the sink device. Figs 15-16 [0236] The E-EDID received by the source device is formed of a basic block and an extended block. [0240] represented by "Vender Specific", defined uniquely for each manufacturer (see fig. 15). [0241-0243] physical addresses of a 24-bit sink device are placed)
 Regarding to claim 4:
The method of claim 1, wherein the network connection comprises at least one of an Ethernet connection, a Wide Area Network (WAN) connection, an Internet connection, a cellular connection, a Local Area Network (LAN) connection, an intranet connection, or a Wireless Local Area Network (WLAN) connection (Kitaru [0133] These interfaces 12A and 32A constitute a communicating unit for performing a LAN (Local Area Network) communication)
 Regarding to claim 5:
The method of claim 1, further comprising:
communicating content by the computing system to the base station, wherein the communication is performed using the first connection or the second connection ([0010] The signal receiving unit receives a video signal by a differential signal through a plurality of channels from an external apparatus via a transmission path. The image display unit processes the video signal received in the signal receiving unit to display an image)
 Regarding to claim 6:
The method of claim 1, further comprising identifying the base station based on the display identification data ([0103-104] The DDC 83 is formed of two signal lines … the HDMI source 12 is used for reading an enhanced extended display identification Data (E-EDID) from the HDMI sink 32 connected via the HDMI cable 1 … Based on the E-EDID, the HDMI receiver 81 recognizes a setting of a capability of the HDMI sink 32)
Regarding to claim 7:
The method of claim 1, further comprising providing, by the computer system, a control signal to the base station via the network connection (([0010] The signal receiving unit receives a video signal by a differential signal through a plurality of channels from an external apparatus via a transmission path. The image display unit processes the video signal received in the signal receiving unit to display an image. Note: receiving a video signal and processes the video signal received to display an image is providing a control signal to the base station (see spec [0043] the base station 100 receives data (e.g., command signals, control signals, status signals, etc.) from the computer system 50 and then performs one or more operations in response to the received data)
 Regarding to claim 9:
The method of claim 7, wherein the provided control signal is one of : start a conference, end a conference, join a conference, control loudspeaker volume, or change a display option (Kitaru [0188] At the time of the videoconference, the personal computer 10 transmits to the television receiver 30 captured image data …on the display panel 42. [0189] At the time of the videoconference, the personal computer 10 transmits the video signal of an information material reproduced from the recording medium by the drive 21)
Regarding to claim 10:
[Rejection rational for claim 1 is applicable].

Regarding to claim 11:
[Rejection rational for claim 2 is applicable].

Regarding to claim 12:
[Rejection rational for claim 3 is applicable].

Regarding to claim 13:
[Rejection rational for claim 4 is applicable].

Regarding to claim 14:
[Rejection rational for claim 5 is applicable].

Regarding to claim 15:
[Rejection rational for claim 6 is applicable].

Regarding to claim 16:


Regarding to claim 17:
[Rejection rational for claim 8 is applicable].

Regarding to claim 18:
[Rejection rational for claim 9 is applicable].

Regarding to claim 19:
[Rejection rational for claim 1 is applicable].

Regarding to claim 20:
[Rejection rational for claim 2 is applicable].

Regarding to claim 21:
[Rejection rational for claim 3 is applicable].

Regarding to claim 22:
[Rejection rational for claim 4 is applicable].

Regarding to claim 23:
[Rejection rational for claim 5 is applicable].

Regarding to claim 24:
[Rejection rational for claim 6 is applicable].

Regarding to claim 25:
[Rejection rational for claim 7 is applicable].

Regarding to claim 26:
[Rejection rational for claim 8 is applicable].

Regarding to claim 27:
[Rejection rational for claim 9 is applicable].

Regarding to claim 28:
[Rejection rational for claim 1 is applicable].

Regarding to claim 29:
[Rejection rational for claim 2 is applicable].

Regarding to claim 30:
[Rejection rational for claim 3 is applicable].

Regarding to claim 31:
[Rejection rational for claim 4 is applicable].

Regarding to claim 32:
[Rejection rational for claim 5 is applicable].

Regarding to claim 33:
[Rejection rational for claim 6 is applicable].

Regarding to claim 34:
[Rejection rational for claim 7 is applicable].

Regarding to claim 35:
[Rejection rational for claim 8 is applicable].

Regarding to claim 36:
[Rejection rational for claim 9 is applicable].

Claims 8, 17, 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaru (US 20130148030) in view of Chen (US 20160188274).

 Regarding to claim 8:
Kitaru teaches The method of claim 7, 

Chen teaches wherein the control signal is provided to the base station in response to a user input received by the computer system (Chen,[ 0009] users to conduct operation of image output. [0040] the interactive display apparatus is capable of displaying the presentation from one or more users. [0053] The interactive event, for example, may be one or more actions including clicking, sliding, dragging, double clicking, pressing and holding, which are performed on the interactive projection screen 111 by operating objects such as user's finger, a stylus, or an infrared pen)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Chen and apply them on the teachings of Kitaru to further implement wherein the control signal is provided to the base station in response to a user input received by the computer system.  One would be motivated to do so because in order to improve better system and method to provide users to conduct operation of image output (Chen, [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached onMonday-Thursday and biweekly Friday 9am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449   
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449